Docket Nos. 101450, 101508, 101542, 101558 cons.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE BOARD OF TRUSTEES OF THE UNIVERSITY OF
ILLINOIS, Appellee, v. THE ILLINOIS LABOR RELATIONS
BOARD et al., Appellants.–THE BOARD OF TRUSTEES OF THE
UNIVERSITY OF ILLINOIS, Appellee, v. THE ILLINOIS
EDUCATIONAL LABOR RELATIONS BOARD et al., Appellants.

                  Opinion filed January 19, 2007.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, and Burke
concurred in the judgment and opinion.
   Justice Garman dissented, with opinion, joined by Justice
Karmeier.

                             OPINION

    In this consolidated case, we must construe whether the unionized
public employees’ proposal on parking arrangements for personal
vehicles constitutes a subject of mandatory collective bargaining under
the applicable state labor relations acts. In each case, the
administrative law judge (ALJ) and the reviewing labor relations board
applied the test in Central City Education Ass’n v. Illinois
Educational Labor Relations Board, 149 Ill. 2d 496 (1992), to
determine whether bargaining was mandatory and concluded that it
was mandatory. The appellate court reversed, holding that employee
parking is not subject to mandatory bargaining. 359 Ill. App. 3d 1116;
361 Ill. App. 3d 256. We reverse the appellate court in each of the
consolidated cases.

                          I. BACKGROUND
    In the case appealed by the Illinois Educational Labor Relations
Board (IELRB) and the Service Employees International Union, Local
73, Chapter 119 (SEIU), the SEIU proposed a parking fee schedule
that based the amount of the fee on the time of day and type of
parking. The Board of Trustees of the University of Illinois at Urbana
(University) refused to negotiate on the proposal and unilaterally
increased the parking fees because it maintained that parking was
subject only to permissive bargaining.
    In June 2001, the SEIU filed an unfair labor practice charge with
the IELRB. The next year, the SEIU filed a second unfair labor
practices charge alleging that the University continued to refuse to
bargain on the issue of parking fees. The cases were consolidated, and
a full evidentiary hearing was held before an ALJ. The ALJ found that
parking and parking fees constituted terms and conditions of
employment and that these matters were outside the University’s
inherent managerial authority. Service Employees International
Union, Local 73, Chapter 119, 19 Pub. Employee Rep. (Ill.) par. 150,
Nos. 2001–CA–0044–S, 2003–CA-0005–S cons. (IELRB, ALJ’s
Recommended Decision and Order, September 5, 2003) (hereinafter
19 Pub. Employee Rep. (Ill.) par. 150). Thus, the ALJ determined
that, pursuant to the test adopted in Central City, 149 Ill. 2d at 523,
the University’s refusal to bargain collectively on the SEIU’s parking
proposal was an unfair labor practice in violation of sections 14(a)(1)
and 14(a)(5) of the Illinois Educational Labor Relations Act
(Educational Act) (115 ILCS 5/14(a)(1), (a)(5) (West 2000)). The
ALJ’s recommended decision and order was supported by findings of
fact and law and required the University to bargain in good faith over
the issue of parking and parking fees. 19 Pub. Employee Rep. (Ill.)
par. 150.
    The IELRB reviewed the recommended decision and adopted the
ALJ’s findings of fact. While the IELRB agreed with the


                                 -2-
determination that parking was a term and condition of employment,
the majority believed that parking-related issues were within the
purview of the University’s inherent managerial authority. Service
Employees International Union, Local 73, Chapter 119, 20 Pub.
Employee Rep. (Ill.) par. 40, Nos. 2001–CA–0044–S,
2003–CA–0005–S (IELRB March 22, 2004). The majority then
applied the third step of the Central City test, finding that the benefits
of bargaining the issue of parking and parking fees outweighed the
burden it imposed on the University’s inherent managerial authority.
20 Pub. Employee Rep. (Ill.) par. 40. Accordingly, the IELRB upheld
the ALJ’s finding that the University had engaged in unfair labor
practices and must collectively bargain on parking issues. A partial
dissent to this decision disagreed with the conclusion that the benefits
of bargaining parking fees demonstrably outweighed the burdens of
bargaining on the University’s managerial authority. 20 Pub.
Employee Rep. (Ill.) par. 40, at 264 (Snyder, dissenting in part).
    The appellate court reviewed the cause and reversed the IELRB’s
decision. 359 Ill. App. 3d at 1124. The court asserted that the
IELRB’s finding that parking fees involved a term and condition of
employment was not clearly erroneous, but the majority held the
finding that, on balance, the benefits of bargaining outweighed the
burdens was clearly erroneous. The court did not consider whether
parking fees were a matter of the University’s inherent managerial
authority, the second prong of the Central City test, because that issue
was not raised by the parties. 359 Ill. App. 3d at 1122-24.
Acknowledging that the issue was not before the court, the dissent
nonetheless stated that parking fees were not part of the University’s
inherent managerial authority. The dissent concluded that the majority
ignored its limited role on review by overturning the IELRB’s
balancing decision. 359 Ill. App. 3d at 1124-25 (Myerscough, J.,
specially concurring in part and dissenting in part). Both the SEIU and
the IELRB filed petitions for leave to appeal, and this court allowed
the petitions. 210 Ill. 2d R. 315.
    In the other cause in this consolidated appeal, the Illinois Fraternal
Order of Police Labor Council (FOP) filed two unfair labor practice
charges against the University, similar to those raised in the SEIU
case. As a part of ongoing negotiations with the University, the FOP
had submitted a proposal containing additional language stating that:

                                   -3-
“[t]he Employer shall provide bargaining unit members with a parking
space for their personal vehicles while on duty in a location reasonably
close to their assignment or work, or alternatively, reimburse them for
the cost of obtaining same.” As in the SEIU cause, the University
refused to bargain, maintaining that parking proposals were not
mandatory bargaining subjects.
    After a full evidentiary hearing, the ALJ issued a recommended
decision and order supported by findings of fact and law. The ALJ
concluded that the FOP’s parking proposals were mandatory subjects
of bargaining and that the University’s refusal to bargain in good faith
was a violation of sections 10(a)(1) and 10(a)(4) of the Illinois Public
Labor Relations Act (Act) (5 ILCS 315/10(a)(1), (a)(4) (West 2000)).
This decision was based on the ALJ’s findings that the FOP’s parking
proposal concerned a term or condition of employment, but did not
involve inherent managerial authority. Illinois Fraternal Order of
Police Labor Council, 20 Pub. Employee Rep. (Ill.) par. 84, Nos.
S–CA–02–038, S–CA–02–048 cons. (ILB, State Panel, May 14,
2004). The University brought the case before the Illinois Labor
Relations Board (ILRB). The ILRB upheld the ALJ’s decision,
agreeing that the proposal did not affect the University’s inherent
managerial authority. 20 Pub. Employee Rep. (Ill.) par. 84.
    On administrative review, the appellate court reversed the
decisions of the ALJ and the ILRB. 361 Ill. App. 3d at 269. The court
determined that the ALJ’s conclusion that parking and parking fees
constituted terms and conditions of employment was not erroneous,
but the majority believed it was clear error to find that parking and
parking fees were not part of the University’s inherent managerial
authority. 361 Ill. App. 3d at 268. Next, the majority applied the third
prong of the Central City test, finding that the significant burdens that
bargaining placed on the University outweighed its limited benefits.
Thus, the parking issue presented only a permissible subject for
bargaining, not a mandatory one. 361 Ill. App. 3d at 269. The dissent
asserted that the analysis should have ended with the second prong of
the Central City test because the ILRB’s finding that parking issues
did not affect the University’s inherent managerial authority should
not have been overturned as clearly erroneous. 361 Ill. App. 3d at 269
(Myerscough, J., dissenting).


                                  -4-
    Both the FOP and the ILRB filed petitions for leave to appeal.
This court allowed the petitions (210 Ill. 2d R. 315) and consolidated
the appeals of the underlying cause of action with those filed by the
SEIU and the IELRB. We allowed the Illinois Education
Association–NEA leave to file a brief as amicus curiae in support of
the IELRB’s order. 210 Ill. 2d R. 345.

                            II. ANALYSIS
    In this appeal, we consider whether the appellate court properly
applied the standard of review in overturning the decisions of the
IELRB and the ILRB (Boards) and holding that the University’s
refusal to bargain was not an unfair labor practice because the
parking-related proposals of the SEIU and the FOP (unions) were not
mandatory subjects of collective bargaining. We begin our analysis
with the applicable statutes.
    The purposes of the two statutory schemes are similar. The Act is
intended to “regulate labor relations between public employers and
employees,” specifically excluding labor relations between
“educational employees” and “educational employers.” 5 ILCS 315/2
(West 2000). Labor relations between the latter two groups are
governed by the Educational Act (115 ILCS 5/1 (West 2000)).
“[P]eace officers employed by a State university” are specifically
excluded from coverage by the Educational Act (115 ILCS 5/2(b)
(West 2000)), however, and are deemed “public employee[s]” by the
Act (5 ILCS 315/3(n) (West 2000)). Thus, the charges of unfair labor
practices filed against the University by the FOP are governed by the
Act and fall under the jurisdiction of the ILRB (5 ILCS 315/5 (West
2000)). The charges filed by the SEIU are governed by the
Educational Act, under the jurisdiction of the IELRB (115 ILCS 5/5
(West 2000)).
    In relevant part, the Act and the Educational Act similarly define
an unfair labor practice to include both an employer’s interference
with, restraint of, or coercion of “employees in the exercise of the
rights guaranteed” by the statutes (5 ILCS 315/10(a)(1) (West 2000);
115 ILCS 5/14(a)(1) (West 2000)) and an employer’s refusal to
engage in good-faith collective bargaining with the exclusive



                                 -5-
representative of “employees in an appropriate unit” (5 ILCS
315/10(a)(4) (West 2000); 115 ILCS 5/14(a)(5) (West 2000)).
     In Central City Education Ass’n v. Illinois Educational Labor
Relations Board, 149 Ill. 2d 496, 523 (1992), this court adopted a
three-part test for determining whether an issue is subject to
mandatory bargaining under the Educational Act. In remanding the
cause in Central City, we explained that “the application of this test
requires a detailed factual analysis that the IELRB is particularly well
suited to examine.” Central City, 149 Ill. 2d at 524. This court has
since also applied the Central City test in cases arising under the Act.
See City of Belvidere v. Illinois State Labor Relations Board, 181 Ill.
2d 191, 206 (1998)). Thus, we will examine each of the consolidated
cases under this test.
     In step one, the Central City test considers whether the issue “is
one of wages, hours and terms and conditions of employment,” a
question “the [Boards are] uniquely qualified to answer.” Central
City, 149 Ill. 2d at 523. If the issue does not involve wages, hours,
and terms and conditions of employment, the employer need not
bargain over it, and the analysis is complete. If it does, the second step
is to determine whether the issue is “one of inherent managerial
authority.” Central City, 149 Ill. 2d at 523.
     “Inherent managerial authority” was further defined in Ford Motor
Co. v. National Labor Relations Board as those matters residing “ ‘at
the core of entrepreneurial control.’ ” Ford Motor Co. v. National
Labor Relations Board , 441 U.S. 488, 498, 60 L. Ed. 2d 420, 429,
99 S. Ct. 1842, 1850 (1979), quoting Fibreboard Paper Products
Corp. v. National Labor Relations Board, 379 U.S. 203, 223, 13 L.
Ed. 2d 233, 246, 85 S. Ct. 398, 409 (1964) (Stewart, J., concurring,
joined by Douglas and Harlan, JJ.). This definition was quoted with
approval in Central City. Central City, 149 Ill. 2d at 518. If the issue
does not involve the employer’s inherent managerial authority, then it
is subject to mandatory bargaining. If it does, the analysis proceeds to
the third and final step. Central City, 149 Ill. 2d at 523.
     The final step is a balancing test, weighing “the benefits that
bargaining will have on the decisionmaking process with the burdens
that bargaining imposes on the employer’s authority.” Central City,
149 Ill. 2d at 523. In this step, the determination of whether an issue
is a subject of mandatory bargaining is “very fact-specific,” and the

                                   -6-
Boards are “eminently qualified to resolve” that question. Central
City, 149 Ill. 2d at 523.
    Judicial review of decisions issued by the Boards is necessarily
limited by the Administrative Review Law. 735 ILCS 5/3–110 (West
2000); 5 ILCS 315/11(e) (West 2000). As we explained in City of
Belvidere, the clearly erroneous standard of review is proper when
reviewing a decision of the IELRB or the ILRB because the decision
represents a mixed question of fact and law. City of Belvidere, 181 Ill.
2d at 205. An agency decision will be reversed because it is clearly
erroneous only if the reviewing court, based on the entirety of the
record, is “ ‘left with the definite and firm conviction that a mistake
has been committed.’ ” AFM Messenger Service, Inc. v. Department
of Employment Security, 198 Ill. 2d 380, 395 (2001), quoting United
States v. United States Gypsum Co., 333 U.S. 364, 395, 92 L. Ed. 2d
746, 766, 68 S. Ct. 525, 542 (1948). While this standard is highly
deferential, it does not relegate judicial review to mere blind deference
of an agency’s order. AFM Messenger, 198 Ill. 2d at 395.

                  A. Step One of the Central City Test
     Prior to applying the first step of the Central City test, we must
address a motion filed jointly by the IELRB and the ILRB. In the
motion, the Boards seek to strike the University’s request for cross-
relief and its reply brief addressing that request because the University
had already received full relief from the appellate court and was
merely seeking to present an alternative argument supporting those
courts’ judgments. We agree with the Boards’ view of the
University’s actions. Its request for cross-relief raises only the issue of
whether the appellate court properly favored the position of the
Boards and the unions in step one of the Central City test. Thus, we
grant the Boards’ motion in part, striking the University’s reply brief
as improper. See 210 Ill. 2d R. 315(h) (permitting the appellee to file
a reply brief only “[i]f the brief of the appellee contains arguments in
support of cross-relief”). We will, however, treat the University’s
request for cross-relief as an additional argument for upholding the
appellate court’s judgments and decline the Boards’ suggestion to
strike it entirely.



                                   -7-
    On the substantive issue, the University contends that the Boards
erred by concluding that the unions’ proposals involved “wages, hours
and terms and conditions of employment,” step one of the Central
City test (Central City, 149 Ill. 2d at 523). Thus, we must determine
whether the appellate court properly found that the Boards’ decisions
were not clearly erroneous. The parties’ arguments focus on whether
the proposals affected a “term or condition of employment.”
    The University contends that parking in University lots is not a
condition of employment because employees are not required to use
these facilities. Parking is merely a “service” for employees, students,
and the general public alike. As a general service, parking is
completely outside the scope of the employees’ working conditions
and cannot logically be deemed a term or condition of employment.
Notably, the University asserts this position while adamantly
maintaining in another part of its argument that adequate parking
services are “essential” to the ability of its students to access their
academic buildings. The University distinguishes Ford Motor Co., 441
U.S. 488, 60 L. Ed. 2d 420, 99 S. Ct. 1842, relied on heavily by the
Boards, and cites decisions by the New York Public Employment
Board finding that a $5 annual vehicle registration fee applicable to all
students, employees, and campus visitors was not subject to
mandatory bargaining because it was not related to employment status
(see, e.g., Council 82 AFSCME, 26 N.Y. Pub. Employee Rep. (LRP)
par. 4615 (1993); State of New York (State University of New York at
Binghamton), 19 Pub. Employee Rep. par. 3029 (1986)).
    In Ford Motor Co., the Supreme Court held, in relevant part, that
the food services and prices offered in the employer’s plant
constituted terms and conditions that were obviously relevant to the
employees’ work environment. The Court noted that “[i]t reasonably
follows that the availability of food during working hours and the
conditions under which it is to be consumed are matters of deep
concern to workers, and one need not strain” to find that this issue
constituted a term or condition of employment, triggering a
mandatory duty to bargain. Ford Motor Co., 441 U.S. at 498, 60 L.
Ed. 2d at 428-29, 99 S. Ct. at 1849. The University attempts to
distinguish this case on its facts because in-plant food prices applied
only to employees and “intimately affected” workers, who had no
reasonable alternatives during their workday. We reject that argument,

                                  -8-
finding that the rationale in Ford Motor Co. supports the opposite
conclusion.
    The Court in Ford Motor Co. added that while a worker’s interest
in concern about the availability of food during the workday was
justifiable,
         “[b]y the same token, where the employer has chosen,
         apparently in his own interest, to make available a system of
         in-plant feeding facilities for his employees, the prices at
         which food is offered and other aspects of this service may
         reasonably be considered among those subjects about which
         management and union must bargain.” (Emphases added.)
         Ford Motor Co., 441 U.S. at 498, 60 L. Ed. 2d at 429, 99 S.
         Ct. at 1849.
Here, the record shows that the majority of union employees commute
to work by car and that the University has chosen to provide a system
of parking lots and structures for their use. It is undisputed that the
University is not in the business of providing parking services. The
University argues that the facts in Ford Motor Co. are distinguishable
because while the University’s parking facilities are open to the
students, faculty, and other staff, and the general public, as well as to
union employees, the cafeteria facilities in Ford Motor Co. were used
only by employees.
    We are unconvinced by the University’s argument. The relevant
analysis in Ford Motor Co. does not rely on either employees’
mandatory or employees’ exclusive use of the employer’s ancillary
services. Indeed, the Court cited with approval National Labor
Relations Board cases stating that the possibility of alternative service
options was not sufficient to preclude cafeteria food prices from the
scope of mandatory bargaining issues. Ford Motor Co., 441 U.S. at
493 n.6, 60 L. Ed. 2d at 425 n.6, 99 S. Ct. at 1847 n.6. The key to the
analysis is the critical relationship these auxiliary services have to
employees’ working lives. Both here and in Ford Motor Co., the
auxiliary services affect workers’ welfare and permit them to perform
their duties in a timely and efficient manner. Due to the nature of the
services offered in Ford Motor Co., there was little reason for the
public to use the cafeteria facilities. In contrast, the University’s
parking facilities are in high demand by a large number of diverse
groups. The wider demand placed on limited University parking

                                  -9-
services compared to Ford Motor Company’s food services does not
necessitate a different analysis or result. Indeed, that high demand
places even more pressure on the limited alternative parking available
to FOP and SEIU members.
     As the ALJs in both the FOP and the SEIU cases noted, the
feasible alternative parking options available to union employees were
often extremely limited, highly competitive, and their use was not
conducive to workplace efficiency. In the findings of fact, the ALJ in
the SEIU case noted that approximately 90% of the union’s members
drive to work and that about half start their workday before the City
of Urbana allows on-street parking in nearby residential areas.
Moreover, some streets near the University have parking restrictions,
and parking problems are exacerbated during daylight hours, when
demand is at a peak. Even SEIU members who work night shifts in
some departments have difficulty finding on-street parking due to
parking restrictions and limited quantity. 19 Pub. Employee Rep. (Ill.)
par. 150. The IELRB agreed with the ALJ’s finding that the SEIU’s
parking proposal involved terms and conditions of employment, and,
as we stated in Central City, we believe the labor board is
“particularly well suited to examine” this type of “detailed factual
analysis.” Central City, 149 Ill. 2d at 524; 20 Pub. Employee Rep.
(Ill.) par. 40.
     The ALJ in the FOP case found that “most if not all of the [FOP
members] drive personal vehicles to and from their jobs” and that the
record contains no evidence establishing the sufficiency, availability,
or cost of private parking options. The ALJ also noted that the record
fails to show that alternatives such as bus service, city parking lots,
and free or metered on-street parking spaces were adequate or
consistently available. The ALJ stated that metered municipal parking
lots and some metered on-street parking are not available 24 hours a
day, when FOP members are required to be available for duty. In
addition, free on-street parking is difficult to locate, particularly
during the academic year. 20 Pub. Employee Rep. (Ill.) par. 84. The
ILRB affirmed the ALJ’s findings, specifically stating that “employee
parking in the instant case clearly concerns the wages, hours or terms
and conditions of employment of unit employees.” 20 Pub. Employee
Rep. (Ill.) par. 84, at 481 n.1. As we have noted, the ILRB is “well


                                 -10-
suited” to evaluate the factual findings in these cases. Central City,
149 Ill. 2d at 524; 20 Pub. Employee Rep. (Ill.) par. 84.
     Even if metered street parking reasonably close to the workplace
could be reliably found, as the ALJ in the FOP case recognized, the
workday would be repeatedly disrupted by a worker’s need to add
money to the parking meter or risk a parking ticket. Moreover, the
FOP asserts that its peace officers must be available for changing job
assignments and overtime work requiring access to equipment they
transport in their private vehicles, making reliable nearby parking
critical to their ability to perform their jobs. The integral role that
adequate parking plays in any employee’s ability to get to the
workplace in a timely manner and to perform daily duties without
outside disruptions due to parking factors is self-evident. The Boards’
decision is entitled to significant deference (AFM Messenger, 198 Ill.
2d at 395), and their decision that the unions’ parking proposals
related to a term or condition of employment is not clearly erroneous.

                 B. Step Two of the Central City Test
    Turning to the second step of the Central City test, we first
consider whether the parking issues raised in the FOP’s case affect a
matter of inherent managerial authority. The University offers a two-
pronged argument supporting its contention that the parking issues
raised in the FOP’s proposal are an inherent component of its
managerial authority.
    First, the University argues that its parking division is legislatively
required to be self-funding. Thus, to pay for large-scale construction
of parking lots and structures, the University generally sells long-term
bonds to investors. Parking fees are then used to provide a consistent
revenue stream to finance lot maintenance and to service the bond
debt.
    The University’s parking plan is integrated into its “campus master
plan” that identifies long-term needs for new academic services and
buildings. Historically, the University has located new academic
buildings on parking lots, then replaced the lost surface parking with
parking structures. The University asserts that the FOP proposals
relating to the cost and location of parking impact its ability to finance
parking maintenance and construction and, ultimately, to construct

                                   -11-
new academic buildings on the site of former parking lots. Therefore,
the University claims that parking issues affect its inherent managerial
control by indirectly altering its ability to provide for the future needs
of its academic services.
     The University argues that the parking proposals also implicate its
essential academic functions by impacting student services. It
maintains that parking is a critical student service because it provides
access to academic services much the same way running water and
electricity provide for a student’s well-being during study sessions.
Therefore, the University concludes that any proposal seeking to
reduce parking fees necessarily infringes on the core of its managerial
authority.
     We are not persuaded by the University’s arguments. Section 4 of
the Act states that “[e]mployers shall not be required to bargain over
matters of inherent managerial policy, which shall include such areas
of discretion or policy as the functions of the employer, standards of
services, its overall budget, the organizational structure and selection
of new employees, examination techniques and direction of
employees.” (Emphasis added.) 5 ILCS 315/4 (West 2000). We note
that the Educational Act contains a nearly identical provision. 115
ILCS 5/4 (West 2000) (recognizing that “[e]mployers shall not be
required to bargain over matters of inherent managerial policy, which
shall include such areas of discretion or policy as the functions of the
employer, standards of services, its overall budget, the organizational
structure and selection of new employees and direction of
employees”).
     While the statutory list is not exhaustive, it establishes the
characteristics of managerial rights that are not subject to mandatory
bargaining. Although the University attempts to link the financial
consequences of making changes in its parking fees to its overall
budget, this connection must fail. According to the University’s own
argument, the parking division is required to be completely self-
funding. If so, then funding options for the parking division cannot
affect the University’s overall budget because other funds in the
general budget could not be used to supplement the parking division
finances.
     In addition, the University argues that its inherent managerial
rights are infringed because financing additional parking structures to

                                  -12-
replace surface parking lots used to site new academic buildings is
dependent on a reliable stream of revenue from parking fees. Thus, it
contends that the construction of new academic buildings depends on
the ability of the parking division to finance, maintain, and operate
new parking facilities. We reject this argument.
     The University’s attempt to bootstrap its overall budgetary
considerations to the independently financed parking division budget
must also fail. Its core management authority is implicated only if the
final collective-bargaining agreement does not provide for sufficient
parking revenue to sustain the parking division’s ongoing and future
financial obligations. Not only is that argument purely speculative, but
it also misses the crux of the inquiry in step two of the Central City
test. The question is not how core managerial rights may be indirectly
affected under some conceivable outcome of the bargaining process.
That question assumes that the proposal under consideration impacts
the employer’s core entrepreneurial control and is properly examined
in Central City’s third step balancing test. Step two of the test
addresses only whether or not the issues raised in the proposal actually
affect inherent managerial authority.
     In addition, the ILRB specifically rejected the University’s
assertion that parking fees were a matter of inherent managerial
authority because bargaining on fees could destabilize its projected
revenue stream for parking projects. As the ILRB explained, the
connection between parking fees and the issuance of revenue bonds
to fund parking projects does not turn the fee issue into a matter of
inherent managerial authority. Rather, that connection is relevant to
the balancing of interests that takes place in step three of the Central
City test. That step is not reached, however, unless the proposal
impinges the employer’s inherent managerial authority, the question
currently under examination.
     As for the University’s argument that parking issues indirectly
affect essential academic functions by impacting students’ access, we
find the rationale in Ford Motor Co. instructive. In Ford Motor Co.,
the Court explicitly recognized that the employer was not in the
business of selling food to employees, concluding that the incidental
act of setting prices on food sold in the manufacturing plant was
outside the managerial decisions that lie at the core of the employer’s
entrepreneurial control. Ford Motor Co., 441 U.S. at 498, 60 L. Ed.

                                 -13-
2d at 429, 99 S. Ct. at 1850. Here, the University itself deems its
parking division to serve an “auxiliary” function. While student
parking is an appropriate consideration for the University, that does
not necessitate it being deemed an integral part of inherent managerial
authority. Indeed, the IELRB determined that parking fees were not
a matter of inherent managerial authority in Southern Illinois
University Edwardsville Professional Staff Ass’n, 15 Pub. Employee
Rep. (Ill.) par. 1063 (IELRB September 22, 1998), aff’d, 306 Ill.
App. 3d 1189 (1999) (unpublished order under Supreme Court Rule
23).
     The University argues that this approach is overly restrictive and
would not recognize a land-use proposal’s infringement on
management rights if the employer had no immediate plan for the land.
This argument fails to address the relevant issues here. The FOP’s
proposal merely discussed the amount and allocation of the costs of
parking “reasonably close” to work. It did not attempt to control or
demand access to specific parking lots or limit the University’s ability
to later convert those locations to the site of new academic facilities.
The University’s contention is far too speculative to require a finding
that the FOP’s proposal infringed on its core entrepreneurial control.
     Looking at the record in its entirety, we cannot say that we are
“ ‘left with the definite and firm conviction’ ” that the ILRB erred by
finding the FOP parking proposal did not concern matters that affect
the University’s inherent managerial rights. See AFM Messenger
Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
395 (2001), quoting United States v. United States Gypsum Co. 333
U.S. 364, 395, 92 L. Ed. 2d 746, 766, 68 S. Ct. 525, 542 (1948). The
appellate court erred in reversing the ILRB’s analysis on step two of
the Central City test and proceeding to step three of that test. The
FOP’s parking proposal is subject to mandatory bargaining.
     In the SEIU case, the union did not raise the second step of the
test in the appellate court. We note, however, that the applicable law
is identical and the relevant facts are virtually indistinguishable from
the FOP case. The FOP’s proposal states that: “[t]he Employer shall
provide bargaining unit members with a parking space for their
personal vehicles while on duty in a location reasonably close to their
assignment or work, or alternatively, reimburse them for the cost of
obtaining same.” The SEIU’s proposal specifies fees for spaces in

                                 -14-
parking lots “close in proximity to [union members’] work stations,”
with those fees varying according to the desired time of day and type
of parking.
     Both proposals address employees’ access to appropriate parking
and the cost to employees and, thus, effectively address the same
fundamental parking issues. We note that although the two proposals
suggest differing starting points for negotiations, neither demands that
the University provide guaranteed employee parking spaces at
immutable locations on campus. Given the identical subject matter of
the FOP and SEIU parking proposals, the effect of each proposal on
the University’s inherent managerial authority logically must be the
same.
     We also note that step two of the Central City test examines
whether a union proposal addresses an issue “of inherent managerial
authority.” (Emphasis added.) Central City, 149 Ill. 2d at 523. The
scope of that authority is intrinsic to the employer and is independent
of the identity of the union offering the proposal. The intrinsic nature
of that authority precludes this court from proceeding to step three in
the SEIU case when we have already held that the FOP’s parking
proposal on the same subject matter does not implicate that same
employer’s inherent managerial authority.
     Moreover, application of the balancing test in step three hinges on
a finding in step two that the union proposal affects the scope of the
employer’s inherent managerial authority. Central City, 149 Ill. 2d at
523 (“If the answer to the second question is no, then the analysis
stops and the matter is a mandatory subject of bargaining”). Indeed,
some impact on the employer’s inherent managerial authority is an
integral part of step three because that step balances the burdens
bargaining imposes on managerial authority against the benefits of
bargaining on the decisionmaking process. Central City, 149 Ill. 2d at
523. Without an affirmative finding at step two, there is simply no
legal basis for a step three analysis. The analytical structure of the
Central City test compels us to conclude our analysis in the SEIU
case at step two.
     More generally, the interests of consistent jurisprudence also
require that we conclude the analysis in the SEIU case with the
determination that the union’s proposal does not affect the
University’s inherent managerial rights and, thus, is a subject of

                                 -15-
mandatory bargaining. See People v. Bolden, 197 Ill. 2d 166, 178
(2001). Therefore, we need not, and do not, address the arguments of
the SEIU and the IELRB on the appellate court’s review of the
balancing test enumerated in step three of the Central City test.

                        III. CONCLUSION
   We hold that the appellate court erred by overturning the Boards’
decisions. The unions’ parking proposals involved terms and
conditions of the workers’ employment and did not affect the
University’s inherent managerial rights. The proposals are subject to
mandatory collective bargaining under the Central City test.
Accordingly, we reverse the judgments of the appellate court.

                                  Appellate court judgments reversed.

    JUSTICE GARMAN, dissenting:
    The majority characterizes its decision as a consideration of
whether the appellate court properly applied the standard of review in
overturning the decisions of the Illinois Educational Labor Relations
Board (IELRB) and the Illinois Labor Relations Board (ILRB).
Ultimately, the majority concludes that the appellate court improperly
applied the standard of review in the case involving the ILRB. I
believe the majority’s decision commits the very same mistake it seeks
to remedy. Specifically, I believe the majority decision incorrectly
applies the standard of review in its consideration of the second step
of the Central City test in the IELRB case. Central City Education
Ass’n v. Illinois Educational Labor Relations Board, 149 Ill. 2d 496
(1992). This failure leads the majority to show no deference to the
IELRB and inappropriately preclude analysis of step three of the
Central City test. It also improperly penalizes the University for this
court’s choice to consolidate these cases. For these reasons, I
respectfully dissent.
    As the majority adequately describes, this court adopted a three-
part test for determining whether an issue is subject to mandatory
bargaining under the Educational Act in Central City, and explained
that “the application of the test requires a detailed factual analysis that
the IELRB is particularly well suited to examine.” Central City, 149

                                   -16-
Ill. 2d at 524. Moreover, the majority notes that this court has applied
the Central City test in cases arising under the Illinois Public Labor
Relations Act, at issue in the ILRB case. City of Belvidere v. Illinois
State Labor Relations Board, 181 Ill. 2d 191, 206 (1998). That being
said, the majority explains that it will examine each of the consolidated
cases under this test.
     Before undertaking its analysis, the majority enunciates the
standard of review. As the majority notes, the clearly erroneous
standard of review is proper when reviewing a decision of the IELRB
or the ILRB because the decision represents a mixed question of fact
and law. City of Belvidere, 181 Ill. 2d at 205. Under this standard, an
agency decision will be reversed only if the reviewing court, based on
the entirety of the record, is “ ‘left with the definite and firm
conviction that a mistake has been committed.’ ” AFM Messenger
Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
395 (2001), quoting United States v. United States Gypsum Co., 333
U.S. 364, 395, 92 L. Ed. 746, 766, 68 S. Ct. 525, 542 (1948).
     Necessary to my analysis is a brief recitation of the Boards’
dissimilar applications of the Central City test, as well as the appellate
decisions that followed. Reviewing the findings of fact and the
recommended decision of an administrative law judge, the IELRB
found that parking was a term and condition of employment, but also
believed that parking-related issues were within the purview of the
University’s inherent managerial authority. A majority of the IELRB
thus utilized the third step of the Central City test, found that the
benefits of bargaining the issues of parking and parking fees
outweighed the burden it imposed on the University’s inherent
managerial authority, and therefore upheld the ALJ’s finding that the
University had engaged in unfair labor practices. The University
appealed, and a majority of the appellate court reversed, finding that
the IELRB’s decision that the benefits of bargaining outweighed the
burdens was clearly erroneous. The appellate court did not consider
whether parking fees were a matter of the University’s inherent
managerial authority because that issue was not raised by the parties.
     Reviewing the findings of fact and the recommended decision of
a different administrative law judge, the ILRB found that parking was
a term and condition of employment and that the FOP’s parking
proposal did not affect the University’s inherent managerial authority.

                                  -17-
Like the IELRB, then, the ILRB found that the University’s refusal to
bargain with the FOP over parking constituted an unfair labor
practice. Again, the University appealed and a majority of the
appellate court reversed, finding that it was clearly erroneous to hold
that parking and parking fees were not part of the University’s
inherent managerial authority. The appellate majority went on to find
that the significant burdens that bargaining placed on the University
outweighed its benefits.
    Beginning its analysis of Central City, the majority concludes that
the appellate court panels properly found that the Boards’ decisions
that the unions’ parking proposals involved “wages, hours or terms
and conditions of employment” were not clearly erroneous. I agree
with the majority on this point. Following this, the majority analyzes
the second step of the Central City test. It is with this analysis that I
disagree.
    The majority first considers whether the parking issues raised in
the FOP’s case affect a matter of inherent managerial authority. After
discussing and disagreeing with the University’s arguments, the
majority revisits the standard of review in conjunction with the
findings of the appellate court. The majority states that “[l]ooking at
the record in its entirety, we cannot say that we are “ ‘left with the
definite and firm conviction” ’ that the ILRB erred by finding the FOP
parking proposal did not concern matters that affect the University’s
inherent managerial rights.” Slip op. at 14. Due to that finding, the
majority holds that “the appellate court erred in reversing the ILRB’s
analysis on step two of the Central City test and proceeding to step
three of that test.” Slip op. at 14. Evidently, the majority relied on and
was, at least in part, guided by the application of the clearly erroneous
standard of review in its holding concerning the ILRB’s findings.
    In the very next breath, however, the majority completely ignores
the clearly erroneous standard in turning from the ILRB case to the
IELRB case. Stating that the SEIU did not raise the second step of the
Central City test in the appellate court, and noting that the relevant
facts and law are virtually indistinguishable from the FOP case, the
majority concludes the analysis in the SEIU case “with the
determination that the union’s proposal does not affect the
University’s inherent managerial rights, and, thus, is a subject of
mandatory bargaining.” Slip op. at 14.

                                  -18-
     The majority fails to adequately support this holding, though,
utilizing only a discussion of waiver and pointing to “the interests of
consistent jurisprudence.” Slip op. at 14. It is true that the SEIU and
the IELRB did not raise the second step of the Central City test
before this court. Instead, they focused their arguments on step three,
a balancing of the benefits of bargaining versus the burdens imposed.
This fact does not support the majority’s conclusion, however.
     In People v. Bolden, 197 Ill. 2d 166, 178 (2001), this court noted
that the forfeiture rule is a limitation on the parties and not on the
jurisdiction of the courts and stated that it was going to address an
issue raised for the first time on appeal “[r]ecognizing both the
importance of this issue and our obligation to maintain a sound and
consistent body of case law.” Bolden, 197 Ill. 2d at 178. The majority
in this case utilizes that language in support of its decision to address
the second step of the Central City test with regards to the IELRB
case despite the fact that it was not raised in the appellate court.
     This discussion is irrelevant, though, because the forfeiture rule
has no bearing on the application of the clearly erroneous standard to
the ruling of the IELRB. It is true that this court has the authority to
disregard forfeiture in the IELRB case and address the second step of
the Central City test. However, in addressing step two in the IELRB
case, the majority is suggesting that, as a matter of law, it is incorrect
to find that parking issues fall within the inherent managerial authority
of the University. In other words, the majority is holding that it could
never be correct under any circumstance to find that parking issues fall
within the University’s inherent managerial authority. This is the only
possible interpretation of the majority’s analysis of the second step in
the IELRB case, because the IELRB found that parking did fall within
the University’s inherent managerial authority. In reversing that
finding, the majority makes no reference to the clearly erroneous
standard.
     Unfortunately, the majority offers insufficient support for its
holding that it was incorrect as a matter of law–and, consequently,
clearly erroneous–for the IELRB, or any other body, to conclude that
parking is part of the University’s inherent managerial authority. If the
majority believes its discussion of the FOP case supports its holding
in the IELRB case, it needs to explicitly say so and fully analyze why
that conclusion is merited. Without doing so, the majority shows little

                                  -19-
deference to the overall findings of the IELRB, fails to fully address
that case, and penalizes the University simply because the SEIU
appeal was consolidated with that of the FOP.
     In the end, the majority’s analysis of the IELRB case eviscerates
the clearly erroneous standard of any real meaning and even calls into
question its use. On the one hand, the majority utilizes the standard as
critical support for its decision, finding that it was not clearly
erroneous for the ILRB to find that parking was not part of the
University’s inherent managerial authority. On the other hand, the
majority completely ignores the standard in the SEIU case where the
IELRB held that parking was part of the University’s inherent
managerial authority but the benefits of bargaining over parking
outweighed the burdens. If both the ILRB and the IELRB are entitled
to equal deference under the clearly erroneous standard, both being
uniquely qualified for the decisions with which they are tasked, why
does the majority utilize the clearly erroneous standard in reviewing
one but not the other?
     That one decision was not clearly erroneous does not necessarily
make the opposite clearly erroneous. By contrast, that one decision is
clearly erroneous necessarily makes the opposite conclusion not
clearly erroneous. The majority does not address this point and its
reference to forfeiture does little to remedy the oversight. Because of
this, the majority fails to properly apply the standard of review and
thereby fails to adequately support its overall decision.
     The above described failure allows the majority to end its analysis
without addressing step three of the Central City test, weighing the
benefits and burdens of bargaining over a particular matter. It may be
that it is not clearly erroneous to find, as the IELRB did, that parking
matters are part of the University’s inherent managerial authority. In
such a situation, analysis under step three would be warranted.
     In misapplying the standard of review at step two of the Central
City test, the majority incorrectly forecloses any analysis of the third
step of the test. In failing to undergo any analysis under step three of
the Central City test, the majority neglects the University’s arguments
concerning that step, fails to show any deference to the IELRB, and




                                 -20-
penalizes the University for this court’s choice to consolidate the FOP
and SEIU cases. For these reasons, I respectfully dissent.

       JUSTICE KARMEIER joins in this dissent.




                                 -21-